Citation Nr: 0817120	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  07-04 283	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
service-connected non-Hodgkin's lymphoma, effective on 
September 1, 2006, to include whether the reduction from 100 
percent to noncompensable (no percent) was proper.  

2.  Entitlement to a continuation of a 100 percent rating for 
service-connected non-Hodgkin's lymphoma, to include due to 
active disease or continuing treatment.  




REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.




WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the RO.  

A December 2006 decision of a Decision Review Officer (DRO) 
recognized the veteran's son as a helpless child on the basis 
of permanent incapacity for self-support prior to attaining 
the age of 18 years.  Consequently, this issue is no longer 
part of the veteran's appeal.  

The veteran and his wife testified at a videoconference 
hearing before the undersigned Veterans Law Judge in October 
2007, and a transcript of this hearing is of record.  

The matter of continuation of a 100 percent rating for 
service-connected non-Hodgkin's lymphoma, to include due to 
active disease or continuing treatment, is being remanded to 
the RO via the Appeals Management Center in Washington, DC. 
for additional development.  



FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO granted 
service connection for non-Hodgkin's lymphoma, evaluated as 
100 percent disabling, effective on May 23, 2005.  

2.  A March 2006 rating decision proposed to reduce the 100 
percent rating for the service-connected non-Hodgkin's 
lymphoma; the reduction of the rating to no percent was 
effectuated on September 1, 2006.  

3.  A mandatory VA examination to determine the appropriate 
disability rating was not performed prior the reduction of 
the rating for the service-connected non-Hodgkin's lymphoma 
from 100 percent to no percent on September 1, 2006.  



CONCLUSION OF LAW

The reduction of the veteran's 100 percent rating to no 
percent for the service-connected non-Hodgkin's lymphoma on 
September 1, 2006 was not proper and is void ab initio.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.117 
including  Diagnostic Code 7715 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law And Regulations

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2007). The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  

The rating criteria for non-Hodgkin's lymphoma provide for a 
100 percent rating where there is active disease or during a 
treatment phase. 38 C.F.R. § 4.117, Diagnostic Code 7715.  

A note states that the 100 percent rating shall continue 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  The note also provides that, if 
there had been no local recurrence or metastasis, then the 
condition was be rated on the basis of residuals.  

Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of § 3.105(e) 
of this chapter.  If there has been no local recurrence or 
metastasis, rate on residuals.  

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  

Unless otherwise provided in paragraph (i) of this section, 
if additional evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. § 
3.105 (e).  


Analysis

The service-connected non-Hodgkin's lymphoma was originally 
rated as 100-percent disabling under 38 C.F.R. § 4.117, 
Diagnostic Code 7715 (2007).  That initial 100 percent rating 
was in effect from May 23, 2005 through August 31, 2006.  The 
disability has been rated as noncompensable since September 
1, 2006.  

As noted, non-Hodgkin's lymphoma, while active or in a 
treatment phase, warrants a 100 percent evaluation.  The 100 
percent evaluation shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy, or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate evaluation shall be 
determined by mandatory VA examination.  38 C.F.R. § 4.117, 
Diagnostic Code 7715 (2007).  

In this case, the evidence on file shows that the veteran was 
scheduled for a VA examination of his service-connected non-
Hodgkin's lymphoma residuals in February 2006, but failed to 
appear.  

According to a February 2006 notation in the file, the 
veteran was noted to have called to say that he had missed 
his scheduled examination because the VA letter had come one 
day prior to the examination.  He wished to attend a 
rescheduled VA examination in the RO.  

However, without scheduling another examination, the RO, 
relying on a VA treatment record dated in October 2005, 
proposed to reduce the veteran's 100 percent rating for the 
service-connected non-Hodgkin's lymphoma to no percent in a 
March 2006 rating decision.  A June 2006 rating decision 
reduced the 100 percent rating for the non-Hodgkin's lymphoma 
to no percent, effective on September 1, 2006.  

The applicable VA regulation, the Note to Diagnostic Code 
7715 of 38 C.F.R. § 4.117, requires a VA examination of a 
veteran's non-Hodgkin's lymphoma six months after 
discontinuance of treatment to determine the nature and 
extent of the condition prior to any reduction of a rating 
assigned for the service-connected non-Hodgkin's lymphoma 
during activity and treatment.  

Because the veteran was not afforded an opportunity to appear 
for a mandatory VA examination to fully evaluated the nature 
and extent of the service-connected non-Hodgkin's lymphoma, 
the Board finds that the action taken to reduce the rating in 
this case was not in conformity with the applicable 
regulation.  

Because the mandatory VA examination of the veteran's 
service-connected non-Hodgkin's lymphoma was noted performed 
in this case, the Board finds that the 100 percent rating for 
service-connected non-Hodgkin's lymphoma must be restored 
effective on September1, 2006.  

To the extent that the action taken hereinabove is favorable 
to the veteran, a discussion of the Veterans Claims 
Assistance Act of 2000 is not required at this time.  



ORDER

The restoration of the 100 percent rating for service-
connected non-Hodgkin's lymphoma effective on September 1, 
2006 is granted.  



REMAND

Based on a review of the claims file, the Board concludes 
that there is insufficient evidence to make a determination 
on the related issues of continuation of a 100 percent rating 
for service-connected non-Hodgkin's lymphoma based on 
activity and continuing treatment and the rating to be 
applied based on residuals without local recurrence or 
metastasis.  

Significantly, it was reported on VA examination in July 2005 
that a CT scan of the chest had shown inoperable lung 
lesions, which needs to be addressed.  To date, the 
significance of these findings is not clear.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and severity of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Based on the above, this case is REMANDED to the originating 
agency (AOJ) for the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask 
him to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the RO should obtain and 
associate with the file all records that 
are not currently on file.  

If the RO is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran 
and his representative of this and 
request them to provide a copy of the 
outstanding medical records if possible.  

2.  The AOJ also should take appropriate 
steps to contact the veteran's private 
treating oncologist and request that he 
provide copies of all treatment records 
since July 2005, the date when his 
chemotherapy treatment apparently ended.  
All records so obtained should be 
associated with the claims files.  The 
treating oncologist also should be asked 
to comment on the current level of 
activity of the service-connected non-
Hodgkin's lymphoma and to identify all 
residual disability attributable to the 
disease process, if considered to be in 
remission.  Any local recurrence or area 
of metastasis should be identified by 
the physician.  

3.  Thereafter, the RO should arrange for 
a VA examination of the veteran by an 
appropriate medical specialist to 
determine the current nature and extent 
of the service-connected non-Hodgkin's 
lymphoma, to include whether the disease 
is active and whether it has 
metastasized, such as to the lungs.  If 
in remission, all residual disability 
should be identified for rating purposes.  
The VA claims folder, including a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  All 
indicated tests and studies should be 
accomplished; and all clinical findings 
should be reported in detail.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  After all indicated development has 
completed, the RO should readjudicate the 
veteran's claim for a continuation of a 
100 percent rating for service-connected 
non-Hodgkin's lymphoma, to include due to 
active disease or continuing treatment.  
The RO should taking into consideration 
any and all evidence that has been added 
to the record since its last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case, which should include all pertinent 
law and regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may present additional evidence or argument while 
the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


